                     Case 18-15195-PDR                 Doc 59-1   Filed 11/17/20          Page 1 of 2
   Modification Ledger                                                                          Date: November 17, 2020



Debtors(s): Anthony Lee Jordan & Kerri Lynn Jordan                                                   Case No.: 18-15195-PDR

Petition Filed:                Mon, Apr 30, 2018               Attorney Name:                        Chad T. Van Horn, Esquire
Date Confirmed:                Wed, Sep 05, 2018               Atty. Fee in Plan:                                   $4,550.00
Receipts Less Refunds:               $27,307.50                Atty. Arrears Amt.:                                      $0.00
Balance on Hand:                         $730.59               Atty. Paid to Date:                                  $4,550.00



Creditor Name                                   Type         Claim Amt.          Prin. Owed      Prin. Paid         Mo. Pymt.
Amanda Duffy, Esquire                              N              $0.00                  $0.00       $0.00              $0.00
American Credit Acceptance                         V         $13,274.40              $6,694.51   $6,579.89            $221.24
American Medical Coll Agency                       U              $0.00                  $0.00       $0.00              $0.00
American Medical Coll Agency                       U              $0.00                  $0.00       $0.00              $0.00
Americollect Inc                                   U              $0.00                  $0.00       $0.00              $0.00
Americollect Inc                                   U              $0.00                  $0.00       $0.00              $0.00
Americollect Inc                                   U              $0.00                  $0.00       $0.00              $0.00
Americollect, Inc.                                 U              $0.00                  $0.00       $0.00              $0.00
Americollect, Inc.                                 U              $0.00                  $0.00       $0.00              $0.00
Americollect, Inc.                                 U              $0.00                  $0.00       $0.00              $0.00
Americollect, Inc.                                 U              $0.00                  $0.00       $0.00              $0.00
Ars Account Resolution                             U              $0.00                  $0.00       $0.00              $0.00
Ars Account Resolution                             U              $0.00                  $0.00       $0.00              $0.00
Ars Account Resolution                             U              $0.00                  $0.00       $0.00              $0.00
Ars Account Resolution                             U              $0.00                  $0.00       $0.00              $0.00
Ars Account Resolution                             U              $0.00                  $0.00       $0.00              $0.00
Ars Account Resolution                             U              $0.00                  $0.00       $0.00              $0.00
B&G Motorsports                                    U              $0.00                  $0.00       $0.00              $0.00
Boca Mri                                           N              $0.00                  $0.00       $0.00              $0.00
Boca Raton Regional Hospital                       U          $1,502.00               $171.55       $83.79              $0.00
Boca Regional Hospital                             U              $0.00                  $0.00       $0.00              $0.00
Bureau of Administrative Reviews                   N              $0.00                  $0.00       $0.00              $0.00
Business Revnue System                             U              $0.00                  $0.00       $0.00              $0.00
Calvalry SPV I, LLC                                N              $0.00                  $0.00       $0.00              $0.00
Capio Partners, LLC                                U              $0.00                  $0.00       $0.00              $0.00
Capital One                                        U              $0.00                  $0.00       $0.00              $0.00
Cavalry SPV I, LLC                                 U          $2,452.56               $280.12     $136.82               $0.00
Cbe Group                                          U              $0.00                  $0.00       $0.00              $0.00
Collection Information Bureau                      U              $0.00                  $0.00       $0.00              $0.00
Credence Resource Mana                             U              $0.00                  $0.00       $0.00              $0.00
Credit One Bank                                    U              $0.00                  $0.00       $0.00              $0.00
Credit Service Intl Co                             U              $0.00                  $0.00       $0.00              $0.00
Credit Systems, Inc                                U              $0.00                  $0.00       $0.00              $0.00
Credit Systems, Inc                                U              $0.00                  $0.00       $0.00              $0.00
Direct TV                                          U              $0.00                  $0.00       $0.00              $0.00
Directv, LLC                                       N              $0.00                  $0.00       $0.00              $0.00
Directv, LLC                                       N              $0.00                  $0.00       $0.00              $0.00
Directv, LLC                                       U            $744.75                 $85.07      $41.54              $0.00
Diversified Consultants                            U              $0.00                  $0.00       $0.00              $0.00
Elite Imaging, LLC                                 U              $0.00                  $0.00       $0.00              $0.00
Enhanced Recovery                                  U              $0.00                  $0.00       $0.00              $0.00
Enhanced Recovery                                  U              $0.00                  $0.00       $0.00              $0.00
Fergus Falls Optometric Center                     U            $356.59                 $40.73      $19.89              $0.00
Finance Systems Of Ric                             U              $0.00                  $0.00       $0.00              $0.00
Finance Systems Of Ric                             U              $0.00                  $0.00       $0.00              $0.00
Finance Systems Of Ric                             U              $0.00                  $0.00       $0.00              $0.00
                                                                                                                     Page 1 of 2
                     Case 18-15195-PDR                 Doc 59-1   Filed 11/17/20          Page 2 of 2
   Modification Ledger                                                                          Date: November 17, 2020



Debtors(s): Anthony Lee Jordan & Kerri Lynn Jordan                                                   Case No.: 18-15195-PDR

Petition Filed:               Mon, Apr 30, 2018                Attorney Name:                        Chad T. Van Horn, Esquire
Date Confirmed:               Wed, Sep 05, 2018                Atty. Fee in Plan:                                   $4,550.00
Receipts Less Refunds:              $27,307.50                 Atty. Arrears Amt.:                                      $0.00
Balance on Hand:                        $730.59                Atty. Paid to Date:                                  $4,550.00



Creditor Name                                   Type         Claim Amt.          Prin. Owed      Prin. Paid         Mo. Pymt.
First Fed Credit Collection Agency                U               $0.00                  $0.00       $0.00              $0.00
First Fed Credit Collection Agency                U               $0.00                  $0.00       $0.00              $0.00
First Fed Credit Collection Agency                U               $0.00                  $0.00       $0.00              $0.00
First Fed Credit Collection Agency                U               $0.00                  $0.00       $0.00              $0.00
First Fed Credit Collection Agency                U               $0.00                  $0.00       $0.00              $0.00
First Fed Credit Collection Agency                U               $0.00                  $0.00       $0.00              $0.00
First Fed Credit Collection Agency                U               $0.00                  $0.00       $0.00              $0.00
Geico Indemnity Co                                O               $0.00                  $0.00       $0.00              $0.00
Glades Medical Group                              U               $0.00                  $0.00       $0.00              $0.00
Harley Davdison Credit                            N               $0.00                  $0.00       $0.00              $0.00
Harley-Davidson Credit Corp                       N               $0.00                  $0.00       $0.00              $0.00
Harley-Davidson Credit Corp.                      U           $5,172.44               $590.75     $288.56               $0.00
Harley-Davidson Credit Corp.                      V          $13,478.40              $6,797.39   $6,681.01            $224.64
Hayt, Hayt & Landau, PL                           U               $0.00                  $0.00       $0.00              $0.00
Hiday & Ricke. P.A.                               N               $0.00                  $0.00       $0.00              $0.00
Jeanette D Smith                                  N               $0.00                  $0.00       $0.00              $0.00
Jefferson Capital Systems LLC                     U             $522.20                 $59.64      $29.13              $0.00
Jefferson Capital Systems, LLC                    N               $0.00                  $0.00       $0.00              $0.00
Lvnv Funding, LLC                                 U             $519.10                 $59.29      $28.96              $0.00
Matco Tools                                       S          $10,797.00              $5,445.11   $5,351.89            $179.95
Matco Tools                                       U           $1,627.20               $185.85       $90.77              $0.00
Midland Funding, LLC                              U           $2,381.57               $272.01     $132.86               $0.00
Mri Radiology Network                             U               $0.00                  $0.00       $0.00              $0.00
North Broward Hospital District                   N               $0.00                  $0.00       $0.00              $0.00
North Broward Radiologists                        U           $2,067.00               $236.08      $115.31              $0.00
Northland Group, INC.                             U               $0.00                  $0.00       $0.00              $0.00
One Advantage, LLC                                U               $0.00                  $0.00       $0.00              $0.00
Phoenix Financial Service                         N               $0.00                  $0.00       $0.00              $0.00
Pinnacle Credit Services, LLC                     U             $852.88                 $97.41      $47.58              $0.00
Pinnacle LLC/Resurgent                            U               $0.00                  $0.00       $0.00              $0.00
Pnix Rec Grp                                      U               $0.00                  $0.00       $0.00              $0.00
Portfolio Recovery Associates, LLC                N               $0.00                  $0.00       $0.00              $0.00
Portfolio Recovery Associates, LLC                U           $2,939.28               $335.71     $163.97               $0.00
Portfolio Recovery Associates, LLC                U           $3,569.80               $407.72     $199.15               $0.00
Source Receivables Management                     U               $0.00                  $0.00       $0.00              $0.00
State Farm Insurane, Co                           U               $0.00                  $0.00       $0.00              $0.00
State Farm Mutual Automobile Insurance Compan     U           $8,141.57               $929.87     $454.20               $0.00
Synchrony Bank                                    N               $0.00                  $0.00       $0.00              $0.00
Westside Regional Medical Center                  U             $250.00                 $28.56      $13.94              $0.00
Westside Regional Medical Center                  U             $250.00                 $28.56      $13.94              $0.00




                                                                                                                     Page 2 of 2
